Citation Nr: 1509656	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and attention deficit disorder (ADD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1971 to April 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

The Veteran initially filed a claim of entitlement to service connection for PTSD and ADD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows diagnoses of PTSD and depression, the Board has re-characterized the issue as shown on the title page.

In October 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In December 2014, the Veteran submitted a statement identifying and requesting that additional VA treatment records be associated with his claim's file by the Board, and waived RO consideration therefor.  However, the Board does not have development authority to obtain and associate any records, including VA records, with the claims file.  All such development must be performed by the Agency of Original Jurisdiction (AOJ).  The Board only has the authority to direct the AOJ to undertake such development.    

Therefore, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, depression and ADD.  In a December 2014 statement, the Veteran requested VA treatment records from the VA Medical Center (VAMC) in Milwaukee, Wisconsin, from April 2010 to the present be associated with the claims file, stating the records showed ongoing treatment and diagnosis of PTSD.  The Board notes that VA treatment records from February 2013 and prior are associated with the claims file.  The Court has held that VA medical records are in constructive possession of the agency and must be obtained if pertinent.  38 C.F.R. § 3.159(c)(2) (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that these VA records, if extant, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ, including any outstanding VA clinical/treatment records from the from February 2013 to the present.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




